Citation Nr: 1042686	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-15 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to September 
1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in Des 
Moines, Iowa.  In a July 2005 rating decision, the RO denied 
service connection for PTSD, however subsequently in the August 
2006 rating decision the RO granted PTSD with a 30 percent 
disability rating, effective from May 28, 2004.  


FINDING OF FACT

In a May 2010 letter from the Veteran's representative, prior to 
the promulgation of a decision in the appeal, the Veteran 
expressed his desire to withdraw his claim for entitlement to an 
initial increased rating, in excess of 30 percent, for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran's representative as to the issue of entitlement to an 
initial increased rating, in excess of 30 percent, for PTSD, has 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204 (2010).  In a May 2010 letter from the Veteran's 
representative, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran's 
representative that the Veteran wished to withdraw his appeal 
involving entitlement to an initial increased rating, in excess 
of 30 percent, for PTSD.  See May 2010 Letter.  As the Veteran 
has withdrawn his appeal regarding this issue, there remain no 
allegations of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal and it is dismissed.


ORDER

The appeal for the issue of entitlement to an initial increased 
rating, in excess of 30 percent, for PTSD, is dismissed.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


